Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing submitted on 8/21/2018 is accepted.
Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claim as following:
12 (currently amended). The method of claim 5, wherein the method further comprises generating a base extended substation model for the electric power substation, based on the measurements in the electric power substation and status information for the one or more directly connected neighboring substations, the base extended substation model comprising an admittance matrix representing connectivities  in the electric power substation and in and to the directly connected neighboring substations, and wherein generating the modified extended substation model for the electric power substation comprises modifying the admittance matrix to reflect a connectivity that would result from executing the command to open or close the circuit breaker.
13 (currently Amended). The method of claim 12, wherein generating the base extended substation model is triggered by the detecting the command to open or close the circuit breaker, and wherein said generating comprises retrieving current measurement data for each of a a power flow analysis.
14 (currently Amended). The method of claim 5, wherein performing [[the]] a power flow analysis, using the modified extended substation model, comprises detecting power system islands, based on the modified extended substation model, and running [[a]] the power flow analysis for each of the detected power system islands that includes a generator.


Allowable Subject Matter
4. 	Claims 5-6, 12-14 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claim 5, Karlsson (US 20080197715) teaches a method, performed in at least one device in an electric power substation, the method comprising:
detecting a command to open or close a circuit breaker(e.g., B1, Fig. 3) in the electric power substation( reclose the circuit breaker command, see claim 1 of Karlsson);
generating a modified extended substation model for the electric power substation, based on the detected command ([0028] the calculation is based on the estimated state after the reclosing the circuit breaker has occurred, which means the calculation depends on the detected reclose command) and based on measurements (e.g., E11, Fig. 4, the measured values V1, VIL, IlL and AddInf1 are detected [0028] ) in the electric power substation, wherein the electric power substation( e.g., D1, Fig. 3) and for one or more directly connected neighboring substations ( e.g., D2, Fig. 3); blocking execution of the command in response to said determining (blocking the reclosing based on a determination that magnitude of deviation of angular difference from the comparison value, claim 1 of Karlsson).
 Roytelman (US20040243377A1) teaches the modified extended model is a power flow model (see 204, Fig. 2) for the electric power substation (e.g., 106, Fig. 1) and for one or more directly connected neighboring substations (e.g., 108, Fig. 1).
However, the prior art of record fails to teach or suggest determining the power flow calculation using the modified extended substation model do not converge, block the execution of the command to open or close a circuit breaker in the electric power substation in combination with other limitations of the claim.
	Regarding to Claims 6, 12-14, they depend on claim 5 above.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jachmann(US 20090278653) teaches about  do not execute the control command when an acknowledge is not provided.
Patel (US20120078436A1) teaches about a power flow model based on switch status and measurement data.
Van Dam (US20050246110A1) teaches  the system determines if the steady-state has converged or it the time-accurate mean-steady-state has been reached depending upon the system mode (step 506). If not, the system then determines if an interrupt or terminate signal has been caught (step 508).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836